Citation Nr: 1646164	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  07-16 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for residual right medial meniscectomy with degenerative changes.

2. Entitlement to an initial compensable disability rating for degenerative changes of the left knee, prior to January 26, 2009.

3. Entitlement to a disability rating in excess of 10 percent for degenerative changes of the left knee from January 26, 2009 forward.

4. Entitlement to an initial disability rating in excess of 10 percent for arthritis, right hip. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Air Force from March 1985 to August 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from various rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Salt Lake City, Utah and Seattle, Washington.

The Board remanded the issues on appeal for additional development in December 2010. The requested development having been provided, the directives have been substantially complied with and the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). Regretfully, as discussed below additional development is warranted. 

The RO granted a compensable rating of 10 percent for the Veteran's residuals of right medial meniscectomy with degenerative changes and a compensable rating of 10 percent for a right hip disability in a March 2007 rating decision, effective September 1, 2005.  Additionally, the RO granted a compensable rating of 10 percent for the Veteran's left knee disability in a September 2009 rating decision, effective January 26, 2009. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claims are still in controversy and on appeal. Id.

The Board notes that the Veteran's appeal for an increased rating for lumbar strain with intervertebral disc syndrome and an increased rating for right lower extremity sciatica is currently in the appeal process. The Veteran in his January 2016 VA Form 9, requested a video conference before a Veterans Law Judge (VLJ), which has not yet been held. The Board notes that the RO has placed the Veteran on the list for a hearing. As such, while the Veteran's claims for an increased rating for lumbar strain with intervertebral disc syndrome and an increased rating for right lower extremity sciatica are pending, the appeal is not ripe for appellate review given the outstanding hearing request. 

The Veteran testified at a Travel Board hearing before the undersigned in March 2010. A transcript of the hearing is associated with the claims files.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU and special monthly compensation (SMC). See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447 see also, Akles v. Derwinski, 1 Vet. App. 118 (1991). The Veteran raised issue of TDIU in March 2010 and such has been adjudicated, and the evidence of record does not illustrate evidence of unemployability as a result of the Veteran's service-connected disabilities. Therefore, the Board finds the issue of entitlement to TDIU has not been raised. 

Regarding SMC, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb or blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to an initial disability rating in excess of 10 percent for residual right medial meniscectomy changes, and to an initial compensable rating for degenerative changes of his left knee disability prior to January 26, 2009, and a rating in excess of 10 percent from January 26, 2009 forward. Finally, the Veteran contends he is entitled to an initial disability rating in excess of 10 percent for right hip arthritis. The Board finds that further development is required and a remand is warranted for updated VA examinations. 

Previously, the case was remanded in December 2010, to obtain additional outstanding treatment records. Correspondence was sent to the Veteran in December 2010 notifying the Veteran to identify additional relevant treatment records. See December 9, 2010 VA Correspondence. Treatment records from Madigan Army Center from December 2005 to October 2013 have been associated with the claims file. The Board finds that there has been substantial compliance with prior remand.

If VA provides an examination that examination must be adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). During the pendency of the appeal and following the most recent VA examination in January 2009, it was determined that in order to be adequate for rating purposes a VA examination of the joints must, if possible, note facial expressions of pain, crepitation in soft tissues and joint structures, and test for pain throughout range of motion in various ways. See Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59. Testing for pain includes both active and passive motion. 38 C.F.R. § 4.59.

Here, as to the Veteran's right knee he has reported pain on motion and knee locking, and instability which limits motion and results in significant functional impairment including difficulty with walking, sitting, and taking stairs. Further private treatment records indicate the Veteran's right knee disability may have worsened. See February 2014 Knee and Lower Leg Conditions Disability Benefits Questionnaire. The private physician noted the Veteran's right knee has evidence of recurrent subluxation/dislocation, but the severity of such is unclear. Id. A VA examination is warranted to address the current severity of the Veteran's right knee disability and to adequately address whether the noted range of motion for the Veteran was active, passive, or whether the recorded values were the same for both. Thus, the examination is inadequate in this case. As such, the Board finds a remand is warranted for a new examination to determine the current severity of the Veteran's right knee disability. 

Next, as to the Veteran's left knee disability he has reported pain on motion with tenderness, weakness and pain on flexion and extension which results in significant functional impairment including difficulty walking, sitting, and taking stairs. While the VA examiner in January 2009 noted weakness and pain, there is no indication in whether the noted range of motion for the Veteran was active, passive or whether the recorded values were the same for both. As such, the examination is inadequate in this case and a remand is warranted for a new examination to determine the current severity of the Veteran's left knee disability. 

Lastly, as to the Veteran's right hip disability he has reported pain on motion which results in significant functional impairment including difficulty walking, sitting and taking stairs. While the VA examiner in January 2009 noted weakness, fatigability and limited motion, there is no indication in whether the noted range of motion for the Veteran was active, passive, or whether the recorded values were the same for both. Thus, the examination is inadequate in this case. As such, the Board finds it must remand the claim for a new examination to determine the current severity of the Veteran's right hip disability. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any further relevant VA treatment records.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination in order to ascertain the current severity of his service-connected right knee residual right medial meniscectomy with degenerative changes, left knee degenerative changes, and right hip arthritis. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

In assessing the severity of the right knee disability, left knee disability and right hip disability the examiner should test for pain on both active and passive motion, in weight-bearing and non-weight bearing, and if possible with the range of the opposite undamaged joint. Correia, 28 Vet. App. at 168-70. 

Review of the entire claims file is required; however, attention is invited to the February 2014 Knee and Lower Leg Conditions Disability Benefits Questionnaire which notes right knee subluxation/dislocation. See VBMS, document labeled Disability Benefits Questionnaire, receipt date 3/10/2014, page 4. 

Further, if the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups. An estimate of additional degrees of limitation of motion during the flare-ups should be provided.

The underlying reasons for any opinions expressed must be included in the report.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


